Investor Presentation Data as of March 31, 2013 (unless otherwise noted) Ticker Symbol: FULT (NASDAQ) §This presentation may contain forward-looking statements with respect to Fulton Financial Corporation’s financial condition, results of operations and business.Do not unduly rely on forward-looking statements.Forward-looking statements can be identified by the use of words such as “may,” “should,” “will,” “could,” “estimates,” “predicts,” “potential,” “continue,” “anticipates,” “believes,” “plans,” “expects,” “future,” “intends” and similar expressions which are intended to identify forward-looking statements. §Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties, some of which are beyond the Corporation’s control and ability to predict, that could cause actual results to differ materially from those expressed in the forward-looking statements. The Corporation undertakes no obligation, other than as required by law, to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. §In our quarterly earnings releases and other material news releases which are available on our website at www.fult.com, we include our safe harbor statement on forward-looking statements; we refer you to that portion of those news releases and the safe harbor statementis incorporated into this presentation. §For a more complete discussion of certain risks and uncertainties affecting Fulton, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in Fulton’s filings with the Securities and Exchange Commission. Forward-Looking Statements 2 About Us §Mid-Atlantic financial holding company §6 community banks / 5 states §Fulton Financial Advisors §Fulton Mortgage Company §270 community banking offices §Asset size as of March 31, 2013:$16.7 billion §3,800 team members as of March 31, 2013 (3,580 FTEs) §Shares outstanding as of March 31, 2013:195.3 million §Market capitalization as of March 31, 2013:$ 2.3 billion §Book value per share as of March 31, 2013: $10.56 §Tangible book value per share as of March 31, 2013(1): 3 (1) Non-GAAP based financial measure.Please refer to the calculation and management’s reason for using this measure on the slide titled “Non-GAAPReconciliation” at the end of this presentation. A Valuable Franchise 4 1. Earnings Per Share (EPS) Growth 2. Quality Loan Growth 3. Improve Asset Quality 4. Core Deposit / Household Growth 5. Spread Management / Net Interest Margin 6. Expense Management 7. Increase Return on Average Assets (ROA) & Return on Average Equity (ROE) Corporate Priorities 5 Priorities: EPS 1.EPS Growth üQ1 2013 Diluted EPS : 20 cents Up 5.3% compared to Q1 2012 Flat compared to Q4 2012 6 Diluted Earnings Per Share (Quarterly) 7 Income Statement Summary 8 N/M- Not meaningful 2. Quality Loan Growth ü Average loans up 2% linked quarter Priorities: Earning Asset Growth 9 Average Loans 10 Ending Loans 11 International Bancshares Corp. People’s United Financial, Inc. Prosperity Bancshares, Inc. Susquehanna Bancshares, Inc. TCF Financial Corporation UMB Financial Corporation Umpqua Holdings Corporation Valley National Bancorp Webster Financial Corporation Wintrust Financial Corporation Associated Banc-Corp BancorpSouth, Inc. BOK Financial Corporation City National Corporation Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. F.N.B. Corporation FirstMerit Corporation Hancock Holding Company IBERIABANK Corporation Peer Group* 12 *Fulton’s Peer group as of March 31, 2013 13 Note: 2006 through 2012 represents year-over-year change in average loans. YTD 3/31 represents March 31, 2013 over December 31, 2012 change in average loans. *Comprised of the 50 largest publicly traded domestic banks/thrifts in assets size as of December 31,2012.Excludes credit card companies. Source:SNL Financial LC 3. Improve Asset Quality Priorities: Credit Metrics 14 15 *Comprised of the 50 largest publicly traded domestic banks/thrifts in assets size as of December 31,2012.
